Citation Nr: 0304840	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed seizure 
disorder.  

2.  Entitlement to service connection for claimed migraine 
headaches.  

3.  Entitlement to service connection for a claimed heart 
condition and hypertension.  










REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1960 to July 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the RO.  

In February 2001, the Board determined that the veteran had 
presented new and material evidence sufficient to reopen the 
claims of service connection for a seizure disorder, migraine 
headaches and a heart condition.  Those matters were then 
remanded to the RO for additional development of the record.  



REMAND

The veteran contends that he has current seizure disorder and 
migraine headaches due to a head injury suffered during 
service or due to the service-connected post-traumatic stress 
disorder (PTSD).  

The veteran also contends that he has a heart disability and 
hypertension as secondary to the service-connected PTSD.  

As noted hereinabove, these claims of service connection were 
reopened in a February 2001 by the Board and thereafter 
remanded for additional development of the record.  

Pursuant to the remand instructions set forth in February 
2001 Board remand, the RO was requested to, inter alia, 
schedule the veteran for VA examinations to determine the 
nature and likely etiology of the claimed seizure disorder, 
migraine headaches, heart condition and hypertension.  

However, the veteran failed to report the scheduled 
examinations.  

In addition, the Board directed that the RO comply with the 
new notification requirements and development procedures 
pursuant to the Veteran's Claims Assistance Act of 2000 
(VCAA).  

In the meantime, in a November 2001 rating decision, the RO 
granted a total compensation rating based on individual 
unemployability (TDIU).  

In light of the TDIU grant and the failure to report to the 
scheduled VA examinations, it is unclear whether the veteran 
wishes to pursue his claims of service connection.  

In this regard, the Board notes that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. 38 C.F.R. § 3.655(b).  

Moreover, the RO returned the case to the Board without 
notifying the veteran of the VCAA and without complying with 
the development procedures required by the VCAA.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  

The Court also noted that its holdings in that case are 
precedent to be followed in all cases presently in remand 
status.  Id.  In light of the foregoing, this case must be 
remanded again for the actions set forth below.  

Accordingly, this case is remanded for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should take appropriate steps 
to contact the veteran to determine if he 
wishes to provide a written request to 
withdraw or wishes to continue his claims 
of service connection for a seizure 
disorder, migraine headaches, a heart 
condition and hypertension.  

3.  If the veteran indicates that he 
wishes to continue with the appeal, then 
the RO should then schedule the veteran 
for VA examinations to determine the 
current nature and the likely etiology of 
the claimed seizure disorder and migraine 
headaches.  All necessary special studies 
or tests should be conducted.  The claims 
folder and a copy of the remands must be 
made available to the examiner for review 
in connection with the examinations.  
Based on his/her review of the case, the 
examiner should express an opinion, if 
possible, as to the medical probability 
that any current disability manifested by 
seizures or migraine headaches is due to 
inservice heard trauma, or other disease 
or injury in service.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examinations should be associated with 
the veteran's claim folder.  The veteran 
should be provided with notice of the 
regulations regarding failure to report 
to VA examinations pursuant to 38 C.F.R. 
§ 3.655(b).  

4.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed heart condition and hypertension.  
All necessary special studies or tests 
should be performed.  The claims folder 
and a copy of the remands must be made 
available to the examiner for review in 
connection with the examination.  Based 
on his/her review of the case, the 
examiner should express an opinion, if 
possible, as to the medical probability 
that any current disability manifested by 
heart disease or hypertension is due to 
disease or injury in service or is caused 
or aggravated by the veteran's service-
connected PTSD.  A complete rationale for 
any opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.  The veteran should be provided 
with notice of the regulations regarding 
failure to report to VA examinations 
pursuant to 38 C.F.R. § 3.655(b).  

5.  Finally, the RO should take 
appropriate steps to contact the veteran 
in order to provide him another 
opportunity to submit any additional 
medical evidence or information and 
further argument to support his claims of 
service connection.  The veteran should 
be requested to identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
seizures, headaches, heart disease and/or 
hypertension, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

6.  Thereafter, the RO should review the 
veteran's claims.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required on the veteran's part until further 
notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




